Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 14, 16, 18-20 and 22-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lips et al. (U.S. 2017/0135580 A1). 
Regarding claim 1, Lips et al. disclose electrically insulating carrier 129 (including outer space 110, 125 and 139) of Figs. 4 & 7 (see par. 0063); electrical conductor turns via coils 110 (including magnet element 104, see pars. 0061-0063) wrapped around an outside surface 139 of the electrically insulating carrier 129 (see Figs. 7 & 10) wherein the electrical conductor turns 110 are not disposed in grooves 312 (see par. 0073 of Fig. 7) on an outside surface 139 of the electrically insulating carrier 129 (see par. 0086); wherein the outside surface 139 of the electrically insulating carrier 129 includes openings 500 (see Fig. 9 & pars. 0087-0088, wherein holes as seen in Fig. 9 are arranged all over the body of carrier 129 which including 125 and 139) arranged along one side of each electrical conductor turn 110, wherein the openings 500 are shaped to receive pins or pegs 130-136 (see par. 0073).

    PNG
    media_image1.png
    594
    919
    media_image1.png
    Greyscale


As to claim 2, Lips et al. disclose wherein the outside of the electrically insulating carrier 139 (including 125) does not include openings 500 arranged along the other side of each electrical conductor turns 110 (see Fig. 9, pars. 0073 & 0087-0088, wherein holes as seen in Fig. 9 are arranged all over the body of carrier 129 which including 125 and 139).
Regarding claim 8, Lips et al. disclose a mold 128 (including 124-125) and   including a keying feature 306-312 of body 128 that defines a winding pattern of a coil 110 section (see pars. 0073-0074 & 0086) of the magnetic field gradient coil (see par. 0061) and electrically insulating back plate 126 & 128 (see 0063-0065); wherein a surface of the electrical conductor 139 opposite from the electrically insulating back plate 126 & 128 (the are cross each other as seen in Fig. 2 ) includes a keying feature 300-312 (and other openings & holes 500 as seen in Figs. 7 & 9) extending along the length of the electrical conductor 125, the keying feature 300-312 comprising a longitudinal groove 312, a longitudinal ridge 310, or a line of discrete protrusions spaced apart along the electrical conductor, the keying feature of the electrical conductor mated with the keying feature of the mold [see Fig. 5, 7 & 9 & pars. 0062-0063 & 0073].

As to claim 9, Lips et al. disclose wherein the keying feature is a longitudinal groove 312 (see pars. 0073-0074 & 0086).

Regarding claim 14, Lips et al. disclose a magnetic field gradient coil manufacturing method as seen in Figs. 4-9 comprising: inserting elements (elements including 310-312, 504, and all other elements attaching on surface of 129 as seen in Figs. 4-9)  into openings 500 (including 130, 502 and any openings in the body of 125 or 129 as seen in Figs 5-9) on an outside surface of an electrically insulating carrier 129 (other openings & holes 500 extending along the length of the electrical conductor 125, the keying feature 300-312 comprising a longitudinal groove 312, a longitudinal ridge 310 as seen in Figs. 7 & 9, par. 0063-0064 & 0073); wrapping an electrical conductor via coil 110 turn around the outside surface 139 of the electrically insulating carrier 129 with one side of the wrapped electrical conductor alongside elements inserted into openings on the outside surface of the electrically insulating carrier 129 (see Fig. 9, pars. 0073 & 0087-0088, wherein holes as seen in Fig. 9 are arranged all over the body of carrier 129 which including 125 and 139) removing the elements alongside the one side of the wrapped electrical conductor via turns coil 110 from the openings; and repeating above operations to wrap the electrical conductor turns of a magnetic field gradient coil 110 (including magnet element 104, see pars. 0061-0063) around the outside surface of the electrically insulating carrier 129 (see pars. 0073-0074 & 0086).
As to claim 16, wherein the elements are pins or pegs 308-310 & 504 and the openings are through holes or blind holes 500 (including 130, 502 and any openings in the body of 125 or 129 as seen in Figs 5-9).

As to claim 18, Lips et al. disclose the electrically insulating carrier 129 is a hollow cylindrical electrically insulating carrier (see Figs. 4-9), inserting elements (elements including 310-312, 504, and all other elements attaching on surface of 129 as seen in Figs. 4-9)  into openings 500 (including 130, 502 and any openings in the body of 125 or 129 as seen in Figs 5-9) on an outside surface of an electrically insulating carrier 129 (other openings & holes 500 extending along the length of the electrical conductor 125, the keying feature 300-312 comprising a longitudinal groove 312, a longitudinal ridge 310 as seen in Figs. 7 & 9, par. 0063-0064 & 0073) that define circumferential rings (see Figs. 7, 9 & 11); wrapping an electrical conductor via coil 110 turn around the outside surface 139 of the electrically insulating carrier 129 with one side of the wrapped electrical conductor alongside elements inserted into openings on the outside surface of the electrically insulating carrier 129 (see Fig. 9, pars. 0073 & 0087-0088, wherein holes as seen in Fig. 9 are arranged all over the body of carrier 129 which including 125 and 139); and repeating above operations to wrap the electrical conductor turns of a magnetic field gradient coil 110 (including magnet element 104, see pars. 0061-0063) around the outside surface of the electrically insulating carrier 129 (see pars. 0073-0074 & 0086, it is inherent that the  above process of inserting or wrapping can be perform before or after one another because they are independent step which one do not rely to each other).

Regarding claim 19,  Lips et al. disclose laying electrical conductors 308, 310, 504 and 312 (including 124-125) onto a mold 130, 502, 306 that extends along the length of the electrical conductor engaging a mating keying feature 306-312 of the mold, wherein a keying feature 306-312 of body 128 that defines a winding pattern of a coil 110 section (see pars. 0073-0074 & 0086) of the magnetic field gradient coil (see par. 0061) and electrically insulating back plate 126 & 128 (see 0063-0065);   attaching an electrically insulating back plate back plate 126 & 128 (the are cross each other as seen in Fig. 2 ) includes a keying feature 300-312 (and other openings & holes 500 as seen in Figs. 7 & 9) to a side of the coil 110 section opposite from the mold 130, 502, 306; and removing the coil 110 section [see Fig. 5, 7 & 9 & pars. 0062-0063 & 0073].
As to claim 20, Lips et al. disclose the keying feature 306-312 that extends along the length of the electrical conductor 125 including 110 is a groove 312; and the mating feature 308, 310, 504 of the mold is a ridge 310 or a line of spaced apart discrete protrusions that defines the winding pattern of the coil section (see par. 0073).

As to claim 22, Lips et al. disclose machining the keying feature 306-312 off the laid electrical conductor forming the coil section (see par. 0073).

 As to claim 22, Lips et al. disclose wherein the openings are through-holes or blind-holes 500 (including 130, 502 and any openings in the body of 125 or 129 as seen in Figs 5-9).

As to claim 24, Lips et al. disclose the electrically insulating carrier 129 is a hollow cylindrical electrically insulating carrier (see Figs. 4-9) and electrical conductor turns via coils 110 (including magnet element 104, see pars. 0061-0063) wrapped around an outside surface 139 of the electrically insulating carrier 129 (see Figs. 7 & 10).

As to claim 25, Lips et al. disclose wherein the magnetic field gradient coil 110 is a longitudinal magnetic field gradient coil (see Fig. 2, par. 0072).

As to claim 26, Lips et al. disclose wherein the keying feature is a longitudinal ridge 310 (the keying feature 300-312 comprising a longitudinal groove 312, a longitudinal ridge 310 as seen in Figs. 7 & 9, par. 0063-0064 & 0073).

As to claim 28, Lips et al. disclose wherein the keying feature 306-312 is a line discrete protrusions 310, 308 & 504 spaced apart along the electrical conductor (see Figs. 4-5, pars. 0073).
Response to Arguments
Applicant’s arguments with respect to above rejected claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claims 4, 12, 15 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 10/29/2019. 

In terms of claims 4 & 12, the prior art of record does not teach alone or in combination of “the magnetic field gradient coil wherein at least one electrical conductor turn is spaced apart from a neighboring electrical conductor turn by a non-zero gap of 1.0 millimeter or less” in combination with all element of claim 1. 

In terms of claim 15, the prior art of record does not teach alone or in combination of “wrapping the electrical conductor turn around the outside surface of the electrically insulating carrier with the one side of the wrapped electrical conductor alongside elements inserted into openings on the outside surface of the electrically insulating carrier and the other side of the wrapped electrical conductor not alongside elements inserted into openings on the outside surface of the electrically insulating carrier” in combination with all element of claim 14. 

In terms of claim 17, the prior art of record does not teach alone or in combination of “the magnetic field gradient coil manufacturing method wherein: the electrically insulating carrier is a hollow cylindrical electrically insulating carrier, operation (i) inserts the elements into openings on the outside of the hollow cylindrical electrically insulating carrier that define circumferential rings; operation (ii) wraps the electrical conductor turn circumferentially around the outer cylindrical surface of the hollow cylindrical electrically insulating carrier; and operation (iv) repeats operations (ii) and (iii) to wrap the electrical conductor turns of a longitudinal magnetic field gradient coil around the outer cylindrical surface of the hollow cylindrical electrically insulating carrier” in in combination with all element of claim 14. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fox et al. US PGPUB 2003/0050527 A1 “Apparatus and Methods for Delivery of Transcranial Magnetic Stimulation” discusses gradient coils used in magnetic imaging devices with windings wherein the coil windings themselves have a diameter between 0.1 and 1.0 millimeter, distinguishing from limitations directed to the spacing between the turns as set forth in objected to claims 4 and 12.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons 

Examiner: 	/Trung Nguyen/-Art 2866
			March 31, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866